Exhibit 10.2

Execution Version

THIRD AMENDMENT AGREEMENT

THIRD AMENDMENT AGREEMENT, dated as of July 28, 2011 (this “Agreement” or “Third
Amendment”), is entered into by and among MCG CAPITAL CORPORATION, a Delaware
corporation (the “Company”), and the holders of the Notes party hereto relating
to the Note Purchase Agreement, dated as of October 3, 2007, between the Company
and each of the purchasers listed therein pursuant to which the Company issued
$25,000,000 aggregate principal amount of its 6.71% Series 2007-A Senior Notes
due October 3, 2012 (the “Notes”), as amended from time to time (as amended, the
“Note Purchase Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth in the Note Purchase
Agreement.

W I T N E S S E T H :

WHEREAS, the Company has entered into the Note Purchase Agreement with the
Purchasers, pursuant to which the Company issued and sold the Notes; and

WHEREAS, the parties hereto mutually desire to amend the terms of the Note
Purchase Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Amendments to Note Purchase Agreement. The Company and the undersigned
holders of the Notes hereby agree that as of the Third Amendment Effective Date
(as defined in Section 2 below), without any further action, the Note Purchase
Agreement shall be amended as follows:

1.1 Section 10.1. Section 10.1 of the Note Purchase Agreement shall be amended
by deleting it in its entirety and replacing it with the following:

Section 10.1 Minimum Consolidated Stockholders’ Equity. The Company will not, on
the last day of any fiscal quarter commencing with the quarter ended June 30,
2011, permit Consolidated Stockholders’ Equity to be less than $425,000,000.

2. Third Amendment Effective Date and Conditions Precedent. This Agreement shall
become effective on the first date (the “Third Amendment Effective Date”) on
which each of the following conditions have been satisfied:

(a) Representations and Warranties. The representations and warranties contained
in Section 3 of this Agreement shall be true in all material respects on and as
of the Third Amendment Effective Date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on the Third Amendment Effective Date.

(c) Officer’s Certificate. The Company shall have delivered to each holder of
Notes an Officer’s Certificate, dated as of the date of this Agreement,
certifying that (i) the representations and warranties of the Company set forth
in Section 3 of this Agreement are true in all material respects, and (ii) no
Default or Event of Default has occurred and is continuing.



--------------------------------------------------------------------------------

(d) Execution and Delivery by the All Holders. As of the Third Amendment
Effective Date, this Agreement shall have been executed by all holders and
copies of the executed signature pages of the holders shall have been delivered
to the Company.

(e) Delivery by the Company. As of the Third Amendment Effective Date, copies of
this Agreement executed by the Company shall have been delivered to each holder
of Notes or Bracewell & Giuliani LLP on their behalf.

3. Representations and Warranties of the Company. The Company represents and
warrants to each undersigned holder of Notes that each of the representations
and warranties of the Company set forth in the Note Purchase Agreement are true
and correct in all material respects as of the Third Amendment Effective Date
(except for any such representations and warranties that were made by reference
to a specific earlier date and after giving effect to the supplemental schedules
attached hereto), and further represents and warrants as follows:

(a) Organization; Power and Authority. The Company is a Delaware corporation and
is in good standing in its jurisdiction of organization.

(b) Authorization, etc. This Agreement has been duly authorized by all necessary
corporate action on the part of the Company, and upon execution and delivery
hereof, this Agreement, and the Note Purchase Agreement, as amended hereby, will
constitute legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(c) Compliance with Laws, Other Instruments, etc. The execution, delivery and
performance by the Company of this Agreement will not (i) contravene the
provisions of the certificate of incorporation or bylaws of the Company or
result in a breach of any of the terms of any Material agreement or instrument
by which the Company or any of its Subsidiaries is bound or to which the Company
or any of its Subsidiaries is a party, including, without limitation, any
Subsidiary Non-Recourse Debt Documents, (ii) result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority applicable to the Company or any of
its Subsidiaries or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any of its
Subsidiaries.

(d) Governmental Authorizations, etc. No consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by the
Company of this Agreement.

(e) Existing Revolving Credit Facility. The Existing Revolving Credit Facility
has been repaid in full and cancelled in its entirety.

(f) No Default. No Default or Event of Default has occurred and is continuing.



--------------------------------------------------------------------------------

4. Survival of Representations and Warranties. All representations and
warranties contained herein shall survive the execution and delivery of this
Agreement. All representations and warranties contained herein also shall
survive the transfer by a holder of any Note or portion thereof or interest
therein and the payment of any Note, and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
holder. All statements contained in any certificate or other instrument
delivered by or on behalf of the Company pursuant to this Agreement shall be
deemed representations and warranties of the Company under this Agreement.

5. Ratification of Note Purchase Agreement. This Agreement shall be construed in
connection with and as part of the Note Purchase Agreement, and except as
modified and expressly amended by this Agreement, all terms, conditions and
covenants contained in the Note Purchase Agreement are hereby ratified and shall
remain in full force and effect.

6. References to Note Purchase Agreement. Any and all notices, requests,
certificates and other instruments executed and delivered after the execution
and delivery of this Agreement may refer to the Note Purchase Agreement without
making specific reference to this Agreement but nevertheless all such references
shall include this Agreement unless the context otherwise requires.

7. Expenses. The Company agrees to pay all reasonable out-of-pocket expenses of
the holders arising in connection with this Agreement, the exchange of the Notes
and the transactions contemplated hereby, including without limitation the
reasonable fees and expenses, including reasonable post-closing fees and
expenses, of Bracewell & Giuliani LLP, special counsel for the holders of the
Notes.

8. Headings. The descriptive headings of the various Sections or parts of this
Agreement are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

9. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH
STATE.

10. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same instrument, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart. Signatures
by pdf or facsimile shall count as original signatures for all purposes.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Agreement to be executed as of
the day and year first above written.

 

Very truly yours, MCG CAPITAL CORPORATION By:  

/s/ STEPHEN J. BACICA

  Name: Stephen J. Bacica   Title:    Chief Financial Officer



--------------------------------------------------------------------------------

This Agreement is hereby accepted

and agreed to as of the date thereof.

 

The Guardian Life Insurance Company of America By:  

/s/ BRIAN KEATING

  Name: Brian Keating   Title: Managing Director The Guardian Insurance &
Annuity Company, Inc. By:  

/s/ BRIAN KEATING

  Name: Brian Keating   Title: Managing Director



--------------------------------------------------------------------------------

This Agreement is hereby accepted

and agreed to as of the date thereof.

 

Nationwide Life Insurance Company By:  

/s/ THOMAS A SHANKLIN

  Name: Thomas A Shanklin   Title: Authorized Signatory